DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 11/184,084, filed on July 19, 2005.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 31, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: "207" (Fig. 1A); "1605" (Fig. 11); "1305" (Fig. 12); "556", "557" and "563 (Fig. 15); and "4701" (Fig. 16C).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “1675” has been used to designate both "wiring layer" and "TFT"; reference character “1375” has been used to designate both "wiring layer" and "TFT".  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: Typographical errors. Changing "105" to "106 ([0070], line 3); "an" to "and" before "122" ([0072], line 7); and "7A to 9" to "7A, 7B, 8 and 9" ([0130], line 2).  Appropriate correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 2 and 3 are objected to because of the following informalities: A comma should be inserted after "device" (claims 2-3, line 1); the phrase "the first and second portions" should read "the first portion and the second portion" (Claims 2-3, last two lines).  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-3 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the circuit, wherein the gate wiring comprises … a second portion in the protective circuit", as recited in claim 2 and "a protective circuit between the pixel portion and a driver circuit, wherein the gate wiring comprises … a second portion in the protective circuit", as recited in claim 3. The specification discloses in [0182] that "a protective diode … provided between the driver circuit and the pixel" (note: a(n electronic) circuit is composed of individual electronic components, such as resistors, transistors, capacitors, inductors, and diodes, connected by conductive wires or traces through which electric current can flow). For examination purposes, the examiner has interpreted this limitation to mean that "a protective diode". Clarification is requested.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2 and 3 recite the limitation "the same direction" in line 14. There is insufficient antecedent basis for this limitation in the claim.
Claims 2 and 3 recite the limitation "the same straight line" in line 15. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 2 and 3, as best understood, is/are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over Murakami (2004/0000673) in view of Yamazaki et al. (2005/0146551).
The applied reference has a common assignee with the instant application. Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art under pre-AIA  35 U.S.C. 102(e). This rejection under pre-AIA  35 U.S.C. 103(a) might be overcome by: (1) a showing under 37 CFR 1.132 that any invention disclosed but not claimed in the reference was derived from the inventor of this application and is thus not an invention “by another”; (2) a showing of a date of invention for the claimed subject matter of the application which corresponds to subject matter disclosed but not claimed in the reference, prior to the effective U.S. filing date of the reference under 37 CFR 1.131(a); or (3) an oath or declaration under 37 CFR 1.131(c) stating that the application and reference are currently owned by the same party and that the inventor or joint inventors (i.e., the inventive entity) named in the application is the prior inventor under pre-AIA  35 U.S.C. 104 as in effect on March 15, 2013, together with a terminal disclaimer in accordance with 37 CFR 1.321(c). This rejection might also be overcome by showing that the reference is disqualified under pre-AIA  35 U.S.C. 103(c) as prior art in a rejection under pre-AIA  35 U.S.C. 103(a). See MPEP §§ 2146 et seq. 
As for claims 2 and 3, Murakami shows in Figs 2A, 2B, 3A, 11A-11D and related text a semiconductor device comprising: 
a pixel portion 22 comprising a transistor 14 and a light emitting element 17 electrically connected to the transistor (Figs. 2A-2B), the transistor comprising: 
     a semiconductor layer104/106a/107a/106b/106c/107b/106d; 

     source and drain electrodes 12/113 over and electrically connected to the semiconductor layer (Fig. 3A; [0035]); and 
a protective circuit 25 between the pixel portion and a driver circuit (Fig. 11A; [0075]), 
wherein the semiconductor layer comprises a region which does not overlap any of the gate electrode, the source electrode, and the drain electrode (Fig. 3A), 
wherein a part of a gate wiring layer 11 functions as the gate electrode, 
wherein the gate wiring layer comprises a first portion in the pixel portion. 
Murakami does not disclose the gate wiring layer comprises a second portion in the protective circuit, wherein the first and second portions extend along the same direction, and wherein the first and second portions do not extend in the same straight line.
Yamazaki et al. teach in Fig. 27 and related text the gate wiring layer 202 comprises a first portion in the pixel portion 3400 and a second portion in the protective circuit 563 (or 564), wherein the first and second portions extend along the same direction, and wherein the first and second portions do not extend in the same straight line.
Murakami and Yamazaki et al. are analogous art because they are directed to a semiconductor device and one of ordinary skill in the art would have had a reasonable expectation of success to modify Murakami with the specified feature(s) of Yamazaki et al. because they are from the same field of endeavor.
In re Japikse, 86 USPQ 70.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEIYA LI whose telephone number is (571)270-1572.  The examiner can normally be reached on Monday-Friday 7AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYNNE GURLEY can be reached on (571)272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/MEIYA LI/Primary Examiner, Art Unit 2811